                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


UNITED STATES OF AMERICA                          §
                                                  §
                                                  § CASE NUMBER 6:14-CR-00025-JDK-JDL
v.                                                §
                                                  §
                                                  §
VICTOR GRANT (2).                                 §
                                                  §


              ORDER ADOPTING REPORT AND RECOMMENDATION OF
                     UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered criminal action was referred to United

States Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636(b)(3). Judge Love's

Report and Recommendation,          which contains      his   proposed   findings   of   fact   and

recommendations for the disposition of such action, has been presented for consideration. The

parties have waived their objections to the Report and Recommendation.

       The Court is of the opinion that the findings and conclusions of the Magistrate Judge are

correct. Therefore, the Court hereby adopts the Report of the United States Magistrate Judge as

the findings and conclusions of this Court and ORDERS that Defendant Victor Grant be

committed to the custody of the Bureau of Prisons for a term of imprisonment of four months,

with two years of supervised release to follow. The Court further RECOMMENDS that

Defendant serve his sentence at FCI Seagoville, if available, or in the alternative, FCI Texarkana.

The Court further RECOMMENDS that Defendant receive substance abuse treatment and

counseling, if available.

           So ORDERED and SIGNED this 4th            day of September, 2019.



                                                    ___________________________________
                                                    JEREMY D. KERNODLE
                                                    UNITED STATES DISTRICT JUDGE
